UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7035


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES EDWARD ROSEBORO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:02-cr-00137-MR-1)


Submitted:    November 19, 2009             Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Roseboro, Appellant Pro Se.    Robert John Gleason,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James    Edward   Roseboro      appeals    the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

reduction in sentence.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      United States v. Roseboro, No. 3:02-cr-

00137-MR-1    (W.D.N.C.   May   21,   2009).        We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                      2